Citation Nr: 0843829	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of left 
shoulder surgery.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues on appeal.  
The case was certified to the Board by the Wilmington, 
Delaware RO. 

The veteran had been scheduled for a video conference hearing 
before the Board in January 2008.  Prior to the hearing, the 
veteran reported he would be unable to attend the hearing and 
withdrew his hearing request.  Thus, there is no hearing 
request pending at this time.


FINDINGS OF FACT

1.  The veteran underwent left shoulder surgery in-service 
and presents evidence of an associated scar.

2.  The veteran was diagnosed with bursitis of the left knee 
in service and continues to have left knee problems following 
service discharge.  

3.  A chronic low back disability was not shown in service 
and a current low back strain and sprain is not shown to be 
due to service.

4.  There is no competent evidence of current sinusitis. 




CONCLUSIONS OF LAW

1.  Residuals of left shoulder surgery were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A left knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in September 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide notice how disability evaluations and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The record, however, shows that any 
prejudice that failure caused was harmless no matter the 
disposition of the claims.  As the Board is granting service 
connection for left shoulder and left knee disabilities, 
there can be no prejudice.  The veteran retains the right to 
appeal the initial rating and effective date assigned by the 
RO.  As the preponderance of the evidence is against 
entitlement to service connection for a low back disability 
and sinusitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including service medical records and, as warranted by 
law, affording a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis-Service Connection

The veteran alleges that he incurred a left shoulder 
disability, a left knee disability, a low back disability, 
and sinusitis while in service.  He states that his low back 
pain began in 1996 and has remained chronic since then.  His 
left shoulder disability reportedly began in January 2003, 
his left knee disability began in January 2004, and sinusitis 
began in 1990-all of which have remained chronic since those 
times.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for residuals of left shoulder surgery and left 
knee disability, but that the preponderance of the evidence 
is against a grant of service connection for a low back 
disability and sinusitis.  The reasons follow.  

As to the claim for service connection for residuals of left 
shoulder surgery, the evidence shows that the veteran began 
complaining of left shoulder pain in 2002.  He was 
subsequently diagnosed with left shoulder impingement 
syndrome.  He underwent a left shoulder arthroscopy and 
subacromion decompression in January 2003.  While clinical 
findings in the September 2004 VA examination report show no 
abnormalities in the left shoulder, and the VA examiner 
stated that tendonitis in the left shoulder had "resolved" 
in a January 2005 addendum, the veteran underwent in-service 
arthroscopic left shoulder surgery.  Thus, at a minimum, he 
has a left shoulder surgical incision must was incurred in 
service.  The fact that he appears to have no symptoms from 
the surgery does not negate, for example, the existence of an 
operative scar incurred during the surgery.  Accordingly, 
service connection for residuals of left shoulder surgery is 
warranted.

As to the claim of entitlement to service connection for a 
left knee disability, the service medical records show that 
the veteran began complaining of pain in January 2004.  He 
was diagnosed with mild patellar bursitis.  He was recorded 
to continue to complain of left knee pain in a February 2004 
Report of Medical Assessment.  A June 2004 service department 
medical record shows that the veteran still had left knee 
pain.  He was diagnosed with patellar tendinitis.  While the 
September 2004 VA examination shows normal findings 
pertaining to the left knee, the June 2004 medical record 
shows a diagnosis of a left knee disability, which post dates 
service.  Resolving any reasonable doubt in favor of the 
veteran, the Board finds that service connection for a left 
knee disability is warranted.

As to the claims of entitlement to service connection for a 
low back disability and sinusitis, the veteran complained of 
low back pain in May 1996.  He was seen for sinusitis in May 
1993.  A diagnosis of acute sinusitis was shown in July 2000 
as well.  However, a chronic low back disability was not 
shown in 1996 or during the remainder of his active duty 
service.  Sinusitis has not been diagnosed by a competent 
professional since the July 2000 diagnosis of "acute" 
sinusitis.  The veteran has a post service diagnosis of low 
back pain, and a low back strain and sprain, but no medical 
professional has attributed the disorder to service.  Without 
competent evidence linking a current disorder to service, 
service connection may not be granted.  Moreover, it must be 
noted that there are multiple service medical records dated 
after 1996, where the veteran reports multiple other 
complaints.  The absence of service medical evidence in 
support of a claim of a chronic back disorder in-service 
clearly weighs against the claim.  The Board accords more 
probative value to the service medical records created 
contemporaneously with the veteran's service than current 
allegations.  Service connection for a low back disability is 
denied.

As to the claim of entitlement to service connection for 
sinusitis, the service medical records fail to show chronic 
sinusitis.  Since the July 2000 diagnosis of "acute" 
sinusitis, no competent professional has diagnosed sinusitis.  
The September 2004 VA examination showed no clinical findings 
pertaining to sinusitis.  In the absence of competent 
evidence of current sinusitis, service connection cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a low back disability and sinusitis.  In 
reaching these decisions, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals from left 
shoulder surgery, and for a left knee disorder is granted.

Entitlement to service connection for a low back disability 
and sinusitis is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


